67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frankie Levi COLE, Appellant,v.Robert HOUSTON, Appellee.
No. 95-1418.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995.Filed:  Sept. 27, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frankie Levi Cole, an African-American Nebraska inmate, appeals the district court's1 orders granting summary judgment to defendant Omaha Correctional Center warden Robert Houston and dismissing his remaining claims in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude the district court correctly granted summary judgment on Cole's equal protection claim, did not abuse its discretion in dismissing four of Cole's claims under 28 U.S.C. Sec. 1915(d), and committed no prejudicial error in dismissing Cole's remaining claims.  We further conclude an extended opinion would be of no precedential value.  Cole's motion to supplement the record on appeal is denied.


2
Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska